MATTER OF S—

Application for Certificate of Citizenship
A-11171850
Decided by Regional Commissioner March 10, 1960
Approved by Aociogarce Oor.Oni.7000rt.cr Marco 54, 1000

Expatriation—Act of March 2, 1907—Wartime oath of allegiance effective upon
termination of hostilities when confirmed by subsequent acts.
Dual United States and British national at birth who took oath of allegiance
to British Crown M 1917 upon enlistment In Canadian Army at age 22, which
oath was effectively confirmed after the wartime period by repeated acts
consistent only with relinquishment of United States nationality, is held
pursuant to section 2 of the Act of March 2, 1907 to have lost United States
nationality as of the date of termination of hostilities, July 2, 1921, Hence,
his child born abroad In 1924 did not acquire United States citizenship at
birth under R.S. 1993,

BEFORE THE REGIONAL -COMMISSIONER

Discussion: This case is on appeal from the decision of the District Director, St. Paul, Minnesota, of October 6, 1959, denying the
application of D—M-----S— for a certificate of citizenship.
Applicant claims that she acquired United States citizenship under section 1993, R.S., at birth in Canada on June 28, 1924, through
her father, F W K , who was then a citizen of the United
States through birth therein. The issue involved is the citizenship
of the father at the time of applicant's birth.
The father was born in the United States on February 9, 1895,
of British national parents. In 1910 he moved to Canada with his
parents and remained in that country except for temporary visits to
the United States to attend school from October to May in 1916
and 1917. He applied in Canada for a homestead on March 10,
1913, and was issued letters patent thereon on August 4, 1916, after
reaching his majority. In his sworn statement dated April 18, 1916,
in support of this application for the letters patent, the father gave
his age as twenty-one years and stated that he was a British subject
by birth. He did not take an oath of allegiance either in connection with the application for or the issuance of letters patent. On
September 7, 1917, at Winnipeg, Canada, he enlisted in the Canadian Army and took the then required oath of allegiance to the
604

British Crown, serving until his discharge on July 30, 1919. The
oath taken by him in 1917 provided as follows:
, do make Oath, that I will be faithful and bear true
Allegiance to

His

lklajeety King Ceorgc the 11:5 licira and But,mmrts,

and that I will as in duty ballad honestly and faithfully defend His Majesty,
His Heirs and Successors, in Person, Crown and Dignity, against all enemies,
and will observe and obey all orders of His Majesty, His Heirs and Successors, and of all the Generals and Officers set over me. So help me God.

The father had become a United States citizen by birth in this
country (Fourteenth Amendment to the United States Constitution).
Being the son of British national parents, he also acquired British
nationality at birth (the Act of 7 Anne, c. 5). See also, Hackworth,
Digest of International Law, vol. III, page 360 (1942).
Section 2, A of of March 2, 1907 (14 Stat. 1225), provided in pertinent part:
That any American citizen shall be deemed to have expatriated himself
when he has been naturalized in any foreign state in conformity with its laws,
or when he has taken an oath of allegiance to any foreign state.
" And provided also, That no American citizen shall be allowed to expatriate himself when this country is at war.

The applicant's father, after reaching his twenty-first birthday,
took an unqualified oath of allegiance to the Brtish Crown on three
separate occasions. The first on September 7, 1917, was the only one
taken prior to applicant's birth and at a period during which this
country was at war. He took that oath, which was an unqualified
one, to enlist in the Canadian Expeditionary Force.
The fact that the father was a dual national does not diminish
the expatriating effect of an oath since the performance of the expatriating act results in loss of United States nationality. It has
been held that the taking of an oath of allegiance to the British
Crown by a dual national of the United States and Canada in connection with enlistment in the Canadian Army effects expatriation
under the provisions of the Act of March 2, 1907 (Matter of
5 1, & N. Dec. 678 (1954); as to the expatriative effect of an oath,
see also, Hackworth, Digest of International Law, vol. III, §244
(1942)). The court in Reaunbe v. United States, 124 F. Supp. 851
(1954), held that a dual national of this country and Canada would
lose United States citizenship by taking such an oath when entering
Canadian military service. This same means of expatriation was
clearly recognized by the case of Handal. v. Aehoson, 144 U S_ 133
(1952), as pointed out by the dissenting opinion, although in that
case the majority had accepted the Government's position that the
oath taken was involuntary. Kawakita v. United States, 343 U.S.
717 (1952), also acknowledged that an oath of allegiance taken by
a dual national would expatriate.
To the extent that Jalbisena v. Dulles, 254 F.2d 379 (1958), may
605

give some indication of a contrary view, the Service is not in accord
with it. The taking of an unqualified oath of allegiance to a foreign
state in the present ease Was not a bare assertion of a right or the
acceptance of a benefit of nationality. It was an overt and solemn

acceptance, binding in conscience, of an obligation to a state to which
prior thereto allegiance was owing as an accident of birth. As such
it was an expatriating act under section 2, supra, and the only remaining question is the extent to which the proviso to that section
affected its consequences.
The oath of allegiance on September 7, 1917, was taken during
wartime. Under the proviso to section 2, Act of March 2, 1907,
expatriation could not occur during wartime which extended from
Aril
• 0, 1917, to July 2, 1921. Had the father done nothing thereafter to indicate a continued allegiance to Canada, he would not

have lost his United States citizenship as a result of taking the 1917
oath (Matter of C , 2 I. & N. Dec. 263 (1946) ; 39 Op. Atty. Gen.
474 (1940)). However, an oath taken during minority may have
expatriating effect if confirmed during majority by clear and unequivocal acts, denoting a continued allegiance to the foreign state
and an intention to relinquish United States citizenship (Di Girolame v. Acheson, 101 F. Supp. 380 (1951)). An oath taken during
the period of World War I may be similarly confirmed with like
effect upon the termination of the conflict (39 Up. Atty. Gen. 414,
481 (1940) ).
If acts are performed confirming an expatriating oath, it is necessary to determine the effective date of the nationality loss. In a
case involving the involuntary acquisition of a foreign nationality,
it has been held that the act manifesting acceptance of the foreign
nationality, involuntarily argnirpri, related hack to the date of acquisition of foreign nationality (Matter of V—, 3I. & N. Dec. 671
(1949) ; Matter of M , 6 I. & N. Dec. 70 (1953) ). In a case
involving election of United States nationality, it was also held that
the act of election related back (Matter of G , 1 I. & N. Dec. 329
(1942)).
In the instant case, therefore, if acts are shown confirmatory of
the wartime oath of allegiance, expatriation would have been effective as of July 2, 1921, the date of termination of the war period.
The evidence presented in this case establishes that on July 8, 1924,
the father applied for a soldier grant of land which was 1,,,,Lied to
him on July 24, 1928. In a sworn statement on June 11, 1928, in
support of his application for patent for the land, he stated that he
was a British subject by birth. Thereafter he became a member of
the school board at Coronach, Canada, and on January 12, 1935, took
a second oath of allegiance to the British Crown. He became employed as a Canadian Customs Excise Enforcement Officer on April

606

27, 1938, and once more took an oath of allegiance to the British
Crown. He also voted in provincial, dominion, and other Canadian elections beginning in 1927, and taught school for a short time
but took no oath in connection therewith.
The facts in this case, in view of the applicable law, show that
the applicant's father, acquiring United States and British nation
ality at birth, took an oath of allegiance to the British Crown during wartime, that such an oath was effectively confirmed after the
wartime period by repeated acts consistent only with a relinquishment of his United States nationality, and that such confirmatory
acts related back to July 2, 1921, prior to applicant's birth. Consequently applicant did not acquire United States citizenship. The
denial of her application by the district director was proper.
Order: It is ordered that the denial of the application of D

for a certificate of citizenship by the District Director,
St. Paul, Minnesota, on October 6, 1959, be affirmed.

607

